Title: To Thomas Jefferson from Ephraim Kirby, 22 September 1802
From: Kirby, Ephraim
To: Jefferson, Thomas


          
            Sir
            Litchfield Septemr. 22nd. 1802
          
          Being recently elected a member of the Legislature of Connecticut, and feeling unwilling to disappoint the wishes and expectations of my constituents, I have to solicit a discharge from the office of Supervisor of the Revenue. The business of this office is so far advanced toward a conclusion, that I apprehend the public can experience no essential inconvenience from my discharge at the present time. It will be important that I should know your pleasure on this subject by the 11th. of October.
          I embrace this opportunity to express my gratitude for the honor you have done me, and to assure you of my highest
          esteem & respect
          
            Ephm. Kirby
          
        